


117 HR 2115 IH: Safe and Accountable Federal Energy Review for Pipelines Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2115
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mrs. Watson Coleman (for herself, Mr. Malinowski, Ms. Norton, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Federal Energy Regulatory Commission to apply certain procedures before granting a certificate of public convenience and necessity for a proposed pipeline project, and for other purposes.

 
1.Short titleThis Act may be cited as the Safe and Accountable Federal Energy Review for Pipelines Act of 2021 or the SAFER Pipelines Act of 2021. 2.Approval of new natural gas pipelinesSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) is amended— 
(1)by inserting (1) before Except in the cases; and (2)by adding at the end the following: 
 
(2)Before granting a certificate for a proposed pipeline expansion project, the Commission shall— (A)conduct— 
(i)a full evidentiary hearing on any contested issue of need for the expansion; or (ii)a cumulative review of major energy infrastructure projects planned throughout the region of the expansion, their purported purpose and need, and their prospective impacts on State and regional energy goals; and 
(B)consider— (i)the existence of underutilized or inefficient use of existing pipeline capacity; 
(ii)the effect of approval on existing customers of other pipelines; (iii)an analysis of demonstrated regional needs for the additional natural gas, including consideration of the existence of precedent contracts; 
(iv)consistency with the State’s clean power plan, State Implementation Plan, renewable energy goals, and renewable portfolio standard; (v)the region’s ability to meet any deficiency in energy needs through energy efficiency, dual fuel sources, LNG storage, or other economically viable and less environmentally disruptive measures than pipeline infrastructure; and 
(vi)Federal renewable energy goals. (3)In the case of an interstate natural gas pipeline project, for purposes of the due process requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Commission shall consider, in addition to current requirements for environmental impact statements, the cumulative impacts of other interstate natural gas pipeline projects located within the same State, as well as projects within 100 miles of the project, that are approved, filed with the Commission or, in the pre-filing process— 
(A)for a 1-year period prior to the filing of the project application with the Commission; and (B)before the issuance of the draft environmental impact statement. 
(4)The Commission shall require all approved and constructed natural gas pipeline projects to undertake a five-year monitoring program to confirm that the environmental impacts identified in any environmental impact statement or analysis conducted with respect to the project have been mitigated..  